NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 12-2963
                                    ____________

                                ROBERTO SANTOS,
                                    Appellant

                                          v.

                        DAVID L. BUSH; KAREN BALICKI
                                  ___________

                    On Appeal from the United States District Court
                           for the District of New Jersey
                            (D.C. Civ. No. 09-cv-02018)
                          District Judge: Noel L. Hillman
                      __________________________________

                         Submitted for Possible Dismissal
                      Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6

                                   October 25, 2012

              Before: SLOVITER, VANASKIE and WEIS, Circuit Judges

                          (Opinion filed: November 6, 2012)
                                   ____________

                           ORDER AMENDING OPINION
                                 ____________

It appears that footnote number 2 of the opinions issued on November 6, 2012 was not
complete. The complete text of footnote number 2 is as follows:
             Several other psychiatrists employed by the DOC, other than Dr. Bush,
             evaluated Santos at various times and observed similar symptoms and made
             the same diagnosis of psychosis.

Accordingly, it is hereby ordered that an amended opinion shall be issued. The original
filing date of the opinion will not be altered. The judgment is not impacted by the
amendment.

For the Court,


Marcia M. Waldron, Clerk
Date: November 13, 2012